Citation Nr: 0929050	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  96-37 634	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD) in excess of 30 percent 
prior to August 22, 1996, 50 percent from August 22, 1996, 
and 70 percent from February 28, 1998.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and her uncle


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty for training from August to 
December 1989, and active service from November 1990 to May 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the RO, 
among other things, granted service connection and assigned 
an initial 10 percent rating for PTSD, effective October 6, 
1995.  The Veteran filed a Notice of Disagreement (NOD) with 
the initial 10 percent rating in June 1996.  The RO issued a 
Statement of the Case (SOC) in July 1996, and the Veteran 
filed a Substantive Appeal in August 1996.  

In October 1996, the Veteran and her uncle testified during a 
hearing before RO personnel; a transcript of the hearing is 
of record.  In March 1997, the RO assigned a higher initial 
rating of 30 percent for PTSD, effective October 6, 1995, and 
assigned a 50 percent rating, effective August 22, 1996.  In 
an August 2002 rating decision, the RO increased the rating 
for PTSD to 70 percent, effective February 28, 1998.

This appeal also arises from the August 2002 rating action, 
in which the RO denied a TDIU.  The Veteran filed an NOD in 
February 2003; the RO issued an SOC in November 2003; and the 
Veteran filed a Substantive Appeal in December 2003.

In March 2004, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for further development of the evidence and for due process 
development.  After accomplishing some of the requested 
actions, the RO issued a Supplemental SOC (SSOC) in May 2006 
that continued the denial of a TDIU, and returned the case to 
the Board for further appellate consideration. 

After determining that some of the actions included in the 
March 2004 remand had not been accomplished, in September 
2006, the Board again remanded these matters to the RO (via 
the AMC) for additional development.  In March 2009, the RO 
issued a SSOC that continued the denial of the claims, and 
returned the case to the Board for further appellate 
consideration.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that issue in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Although the Board has also 
characterized each of the various stages of initial rating as 
a separate issue, each stage of the initial rating is part of 
the one issue that the Veteran appealed, namely, the 
assignment of initial rating.  For this reason, the Board has 
recharacterized the initial rating issue as a single issue, 
and has recognized each stage of the initial rating appeal.  
While the RO has granted higher ratings for PTSD at various 
stages during the pendency of this appeal, inasmuch as higher 
ratings are available during each stage in question, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, claims for a higher rating at each stage remain 
viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period from the October 6, 1995, the Veteran's 
PTSD was manifested by considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment resulting 
from a reduction in reliability, flexibility and efficiency 
levels by reason of psychoneurotic symptoms.  

2.  For the period from October 24, 1996, the Veteran has 
been demonstrably unable to obtain or retain employment due 
to PTSD.  

3.  There is no remaining question of law or fact to be 
decided on the issue of TDIU. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the period from October 6, 1995, the criteria for an initial 
rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.126, 4.132, Diagnostic 
Code 9411 (1995).

2.  Resolving reasonable doubt in the Veteran's favor, for 
the period from October 24, 1996, the criteria for a 
disability rating of 100 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.126, 4.132, Diagnostic 
Code 9411 (1995).

3.  The claim for TDIU is moot.  38 U.S.C.A. §§ 511(a), 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.16(a), 20.101 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim(s); 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Board notes that, effective May 
30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that the PTSD claim on appeal was filed and 
initially adjudicated prior to the enactment of the VCAA.  
The June 1996 RO rating decision reflects the initial 
adjudication of the then claim for service connection for 
PTSD.  In post-rating letters in September 2006 and June 
2008, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the PTSD 
rating claims, as well as what information and evidence must 
be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  Those letters also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
September 2006 and June 2008 letters, and opportunity for the 
Veteran to respond, the March 2009 SSOC reflects 
readjudication of each claim.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent medical evidence 
associated with the claims file consists of VA treatment 
records, and the reports of December 1995, February 1998, 
April 2002, and December 2004 VA examinations.  The AMC 
attempted to obtain records of private treatment from Dr. 
McPherson, and therapist Barbara Lazarus, identified by the 
Veteran.  However, there was no response from Dr. McPherson, 
and the letter to Barbara Lazarus was returned as 
undeliverable.  The Veteran was subsequently notified that 
the evidence could not be obtained, and that it was her 
responsibility to obtain that evidence.  

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's October 1996 RO hearing, 
along with various statements submitted by the Veteran, her 
mother, and several acquaintances, on her behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted.  In summary, the Board finds that 
the duties imposed by the VCAA have been considered and 
satisfied.  

Rating Legal Criteria

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code 9411.  Although the 
criteria for rating psychiatric disorders, to include PTSD 
were revised effective November 7, 1996, the Board finds that 
the rating criteria in effect prior to November 7, 1996 is 
more favorable to the Veteran in this case because it 
specifically provides a 100 percent schedular disability 
rating when a veteran is demonstrably unable to obtain or 
retain employment due to psychiatric impairment such as PTSD.  
Because the prior rating criteria is more favorable to the 
Veteran, the Board has applied that rating criteria for the 
entire period of initial rating appeal.  The Board need not 
consider or discuss the revised rating criteria in effect 
from November 7, 1996 because a 100 percent schedular 
disability rating is being granted from October 24, 1996, 
which covers the entire period of initial rating that the 
revised criteria was in effect (November 7, 1996 to the 
present).  There no possibility of any greater benefit than 
100 percent for any period of revised regulations since 
November 7, 1996. 

Under the rating criteria in effect prior to November 7, 
1996, Diagnostic Code 9411, a 50 percent rating was warranted 
if the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment. 

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating was warranted if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  The Veteran must have been 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  The United 
States Court of Appeals for Veterans Claims (Court) 
determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
Veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's PTSD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

As a final preliminary matter, the Board observes that the 
Veteran carries a diagnosis of a personality disorder, and 
some portion of the Veteran's psychiatric symptomatology may 
be attributable to this disorder rather than her service-
connected PTSD.  A personality disorder is not service 
connected, and such disorders are subject to important 
restrictions regarding service connection.  Governing 
regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2008); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  However, if it is not medically possible to 
distinguish the effects of service-connected and non-service-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected psychiatric disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  As the record is unclear as 
to whether the Veteran's psychiatric symptomatology is due to 
her service-connected PTSD or a personality disorder, or to a 
combination of both, the Board will consider all of the 
Veteran's psychiatric manifestations as part of her service-
connected PTSD.

Initial Rating for PTSD

After a review of the evidence, the Board finds that, for the 
period from the October 6, 1995, the Veteran's PTSD was 
manifested by considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment resulting 
from a reduction in reliability, flexibility and efficiency 
levels by reason of psychoneurotic symptoms, as contemplated 
by the 50 percent rating criteria that was in effect prior to 
November 7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  For example, a December 1995 VA examination report 
reflects mild to moderate psychiatric impairment, with mild 
social impairment, and mild vocational impairment.  Regarding 
industrial impairment, the Veteran told the examiner that she 
feels best when working with her uncle who does construction 
work, which involved construction remodeling and rough 
carpentry.  Regarding social impairment, the December 1995 
examiner noted that the Veteran's social impairment was 
primarily due to her feeling uncomfortable about sharing her 
service experiences with other people.  Other pertinent 
findings included that the Veteran's report of feeling 
"quite depressed," with significant sleep disturbance. 

An outpatient treatment note dated August 22, 1996 indicates 
that there had been a recent increase in symptoms.  The 
Veteran presented with symptoms of depressed mood, easy 
fatigue, poor concentration, although most of the symptoms 
described by the examiner involved gastrointestinal 
complaints.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that, for the 
period from October 6, 1995, the criteria for an initial 
rating of 50 percent for PTSD, but no higher, have been met.  
38 C.F.R. §§ 4.3, 4.7, 4.126, 4.132, Diagnostic Code 9411 
(1995).
  
The Board also finds that, for the period from October 24, 
1996, resolving reasonable doubt in the Veteran's favor, the 
Veteran has been demonstrably unable to obtain or retain 
employment due to PTSD, as required for a 100 percent 
schedular disability rating.  The October 24, 1996 VA 
examiner found the Veteran to be unable to work even part 
time, and to have a marked impairment in her social life.  
Although this impairment was attributed to a variety of 
factors, including multiple physical symptoms, such specific 
symptoms have not been differentiated from the Veteran's 
service-connected PTSD symptoms.  While the Veteran was 
apparently employed during at least a portion of this period, 
she reported to the examiner that she had been "mean" to 
customers where she works.  The evidence indicates an 
increase in symptoms during this period.   

Other evidence subsequent to the October 24, 1996 VA 
examination report that further reflects on the Veteran's 
inability to obtain or retain employment due to PTSD includes 
a February 1997 VA outpatient report that reflects suicidal 
and homicidal ideation, reports of two panic attacks each 
month for several months, that the Veteran was depressed and 
irritable and tended to take anger out on her mother, that 
while depressed she had "illusions" of someone walking 
upstairs and occasions of thinking she hears something that 
is not there, that she was suspicious of others and avoided 
having contact with people, and that the Veteran had not been 
able to work due to psychological and emotional problems and 
impaired judgment. 

A July 1997 progress note reveals suicidal ideation, and an 
inability to work due to significant problems with anxiety, 
depressed mood, depressive cognitions, and angry mood, 
cognitions, and behavior.  The examiner characterized such 
symptoms as "severe" PTSD.

A February 1998 examination report shows that the Veteran's 
speech was slightly slowed, and noted some auditory 
hallucinations.  The report of a mental health evaluation in 
March 1998 includes a notation that the Veteran compulsively 
picks at her scalp until it bleeds, and that she did not 
realize this was abnormal.  The examiner concluded that 
severe obsessional thinking and compulsive behaviors control 
her life with resulting loss of confidence and self esteem.  

The report of an April 2002 VA examination shows that the 
Veteran reported suicidal and homicidal ideation.  A December 
2004 VA examination shows that the Veteran reported 
irritability or outbursts of anger almost daily.  The 
December 2004 examiner described the Veteran's overall level 
of intensity of anger and irritability as "severe."  

The December 2004 VA examination shows that the Veteran had 
worked at the Connecticut Audubon Coastal Center on a 
volunteer basis as a receptionist since November 2002 and up 
to February of 2003.  The VA examiner noted that the Veteran 
was able to complete four years of training for social work 
but has been unable to enter that field primarily because of 
her own difficulties with psychological issues.  The December 
2004 VA examiner described an "inability to function in 
social and vocational areas," and found that the Veteran's 
vocational impairment was "moderately severe," as she has 
been "unable to maintain an income to support herself" 
since leaving the service even with four year college 
education.  The VA examiner described the Veteran's social 
impairment as "more severe," as she is "unable to form 
relationships and socialize with friends."  The Veteran 
reported feeling estranged and detached most of the time.    

The Board notes that the GAF scores assigned have primarily 
been in the 40 to 45 range.  According to the DSM-IV, GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, including an inability to work.  
GAF scores from 41 to 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning, including inability to keep a job.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that, for the period from October 24, 
1996, the criteria for a disability rating of 100 percent for 
PTSD have been met.  38 C.F.R. §§ 4.3, 4.7, 4.126, 4.132, 
Diagnostic Code 9411 (1995).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) for the remaining relevant period of initial 
rating prior to October 24, 1996 (when less than a schedular 
100 percent disability rating is in effect), but finds that 
no evidence that for this period the Veteran's service-
connected PTSD has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The record 
reflects no hospitalizations for PTSD symptoms during this 
period.  The record also reflects that the Veteran was 
working.  The schedular rating criteria well encompasses the 
Veteran's psychiatric impairment due to PTSD symptoms, and 
includes ratings based on psychiatric symptoms, social 
isolation, and impairment of ability to obtain or retain 
employment.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met for the period 
prior to October 24, 1996.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B.  TDIU

In this case, the Veteran's claim for TDIU was received on 
March 4, 1998.  This Board decision has granted a 100 percent 
schedular disability rating for service-connected PTSD from 
October 24, 1996.  Entitlement to the greater benefit 
(schedular 100 percent rating) has been granted.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  Because the 100 percent 
schedular disability rating for service-connected PTSD covers 
the entire period of claim for TDIU from March 4, 1998, there 
is no additional compensation benefit that remains regarding 
the claim for TDIU.  The 100 percent schedular disability 
rating for service-connected PTSD has rendered moot the issue 
of TDIU.  

The issue of a TDIU is moot because a TDIU requires that the 
schedular rating be less than total.  See 38 C.F.R. § 4.16(a) 
("[t]otal disability ratings for compensation may be 
assigned, where the schedular rating is less than total").  
Thus, the greater benefit has been granted for the entire 
period of TDIU claim from March 4, 1998.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101. The Board's jurisdiction extends to 
"[a]ll questions of law and fact necessary to a decision by 
the [Secretary] under a law that affects the provision of 
benefits by the Secretary."  38 C.F.R. § 20.101(a); see also 
38 U.S.C.A. §§ 7104(a), 511(a).  Because the greater benefit 
has been granted (100 percent schedular disability rating), 
there remains no "question" of law or fact for the Board to 
decide on the issue of TDIU; accordingly, the TDIU issue will 
be dismissed.  See Waterhouse v. Principi, 3 Vet. App. 473 
(1992).  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law." Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), quoting Gardner v. 
Derwinski, 1 Vet. App. 584, 586-87 (1991).  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995).


ORDER

A higher initial disability rating for PTSD of 50 percent 
from October 6, 1995, and 100 percent from October 24, 1996, 
is granted.

The appeal for a TDIU has been rendered moot, and is 
dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


